Case 20-10343-LSS Doc 4747 Filed 05/21/21 Page 1 of 3

This letter is in regards to the BSA. My name (ii was

born in Chicago, Illinois January 5" 1952. | attended St. John De La Salle
catholic grade school. This has gone on long enough with the BSA, |
have dealt with this for 59 years. | believe after what | and others have
gone through that the BSA should be terminated, because they had no
control over their scout masters who parents in good faith let their
young boys join BSA not knowing the end results. Therefore | feel that
the termination of the BSA will end young sheep going to slaughter.

Veo >

anv aS

o> —

OI =

=> tye

Ox = i

o22 wens,

Sor } 2.
molaal —_—

mom

[~ = vid

ZS 5s OT

Pe P

2 ,

a o

 
Case 20-10343-LSS Doc 4747 Filed 05/21/21 Page 2 of 3
May 12, 2021

Justice Lauri Selber Silverstein
BSA Bankruptcy Case
824 Market Street

6" floor

Wilmington, DE 19801

What happened to me changed the course of my life. | had begged my
parents to let me be a Boy Scout. Finally, they agreed, even though we
had trouble affording the extra money it would cost. The meetings

took place at St. John De La Salle’s Church basement in Chicago, Illinois.

The leader said we would have an overnight. It was after Christmas and
happened to be on my 10° birthday January 5". Two buildings were
used for the event. The building we were assigned had three rooms. A
center room with a potbellied stove that was used for meetings and
two sleeping rooms, one for the scouts and one for the staff on either
side of the meeting room. It was very cold. Each Scout had a bunk. |
remember / went to sleep wearing underpants and a t-shirt ina
sleeping bag. | had no socks on.

it was not long before | was awakened by the scoutmaster ill
RE 10 sure about spelling), he shook me and told me to come

with him into his room and stand very straight in front of him. The

lighting is dim and | am not understanding what is happening. He told
   

 

Case 20-10343-LSS Doc 4747 Filed 05/21/21 Page 3 of 3

ae. told me | was being initiated.

 

told me to stand in front of him and he threatened me and my parents

with excommunication. | was scared to death! He then said he knew
Monsignor ae... that my mother was the president of the Alter
and Rosary Society and we would all be put out of the church if | ever
told anybody.

He then told me to put on my clothes and go back to bed.

| needed HELP!, but there was NO HELP!. | couldn’t tell my mother; |
couldn’t tell my father! | had to bear it all myself and | was TEN. After
the molestation, things began to fall apart. | felt dirty, frightened,
nervous, attacked. | began pacing and bouncing my heels. My grades
went down. | began wetting the bed and did so until | was Fourteen. |
didn’t turn out to be a bad kid; | didn’t beat up other kids. | beat myself
up and still do, being worried, nervous and pacing all the time. |
couldn’t concentrate or focus. | always wonder if | would have been
smarter, calmer, more on target in my /ife or bigger, stronger....if this
had not happened
